Citation Nr: 1745491	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-05 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include neuropathy, arthritis, and plantar fasciitis, and to include as secondary to service-connected left knee and lumbar spine disabilities.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to June 1994 with additional service in the Minnesota Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

By way of background, in the November 2010 rating decision, the RO denied service connection for left foot neuropathy, and the Veteran perfected the appeal of this issue by submitting a March 2012 substantive appeal.  Subsequently, the Veteran submitted a November 2011 claim form for service connection for plantar fasciitis.  In a January 2012 rating decision, the RO denied service connection for plantar fasciitis.

In the January 2013 rating decision, the RO denied service connection for a left foot condition, indicating that the previous denial of service connection for a left foot condition to include plantar fasciitis was confirmed and continued.  In this rating decision, the RO also granted service connection for right foot plantar fasciitis with metatarsalgia and denied service connection for a left ankle condition to include arthritis.

In September 2013, the Veteran testified at a Board hearing before a Veterans Law Judge.  In April 2014, the Board remanded the issues of service connection for left foot neuropathy to include arthritis and service connection for a left ankle disorder for additional development.  In December 2015, the Board again remanded these issues for additional development and characterized the issues as service connection for a left foot disorder to include neuropathy, arthritis, and plantar fasciitis and service connection for a left ankle disorder.

In a July 2017 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the September 2013 hearing is no longer employed at the Board and that he had the option to have another hearing.  This letter also informed the Veteran that if he did not respond within 30 days of the date of the letter, then the Board will assume that he does not want another hearing and will proceed accordingly.  The Veteran did not respond to this letter, and given these circumstances, the Board will proceed accordingly.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In a September 2010 statement, the Veteran contends that he has had left foot pain since an in-service fall on his left knee in April 2009.  Additionally, in a June 2017 appellant's brief, the Veteran contends that he has a left foot condition secondary to his service-connected left knee and back disabilities.

As detailed above, the condition concerning the Veteran's left foot has been variously characterized as neuropathy, arthritis, and plantar fasciitis.  The Veteran has been afforded multiple VA examinations for such disorder in October 2010 with a May 2012 addendum opinion, in October 2012 with a January 2013 addendum opinion, and in December 2014.  The October 2012 examiner (Dr. C. Davis) reported that the Veteran has multiple left foot diagnoses to include metatarsalgia and degenerative or traumatic arthritis.  This examiner also provided a positive nexus opinion apparently for the right foot, which the RO used as evidence to grant service connection in the January 2013 rating decision.  The January 2013 addendum opinion addressed aggravation and the examiner provided a negative opinion for the left foot.  However, the opinion references an opinion by Dr. Odegard provided on December 19, 2012, which is not in the record, instead of Dr. C. Davis' October 2012 opinion.

Therefore, the January 2013 opinion is based on an inaccurate factual basis as the wrong claims file and/or VA examination report was used for the negative opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Thus, remand is required to afford the Veteran another VA opinion, and examination if deemed necessary, with regard to the left foot claim.  Additionally, as further discussed below, records for the left ankle claim may also be relevant to the left foot claim.

Turning to the left ankle claim, in a May 2014 substantive appeal, the Veteran contends that physical therapy records show that his service-connected left knee disability is contributing to left ankle instability.  As such, in the December 2015 remand, the Board requested that such records be associated with the Veteran's claims file.  While VA records show that private physical therapy records were scanned, these records are unavailable for the Board to review.  Furthermore, it is unclear whether the RO reviewed these private physical therapy records.  Therefore, these records should be associated with the claims file on remand, in such a way that they are available for the Board to review.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file in a way viewable by the Board, any physical therapy records that were scanned in response to the Board's December 2015 remand instructions.

2.  Afterwards, obtain another VA opinion addressing the left foot claim.  The relevant information in the Veteran's claims file must be made available to the examiner for review.  Then, the examiner should provide an expert medical opinion on each of the following questions:

(a) What are the Veteran's current left foot diagnoses?

(b) Is it at least as likely as not (50 percent probability or greater) that any current left foot condition condition(s) had its onset, or is otherwise related to, the Veteran's military service, to include consideration of the April 2009 fall noted in the service treatment records?

(c) Is it at least as likely as not (50 percent probability or greater) that any current left foot condition condition(s) has been aggravated by the Veteran's service-connected left knee condition (10 percent disabling) or lumbar spine degenerative disc disease (20 percent disabling)?

If a new VA examination is deemed necessary, then the Veteran should be scheduled for one.

3.  Finally, after the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond.  These issues should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

